Citation Nr: 0324261	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the right knee status post partial medial 
meniscectomy with medial synovial plica, currently evaluated 
as 10 percent disabling. 

2.  Entitlement to an increased rating for degenerative 
arthritis of the left knee with torn medial meniscus and 
probable old partial tear of the anterior cruciate ligament, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to June 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  Degenerative arthritis of the right knee status post 
partial medial meniscectomy with medial synovial plica is 
reflected by subjective complaints of pain and manifested 
primarily by clinical observations of no more than mild 
instability, X-ray evidence f arthritis with pain and 
probable swelling during flare-ups. 

2.  Degenerative arthritis of the left knee with torn medial 
meniscus and probable old partial tear of the anterior 
cruciate ligament is reflected by subjective complaints of 
pain and manifested primarily by clinical observations of no 
more than mild instability, X-ray evidence f arthritis with 
pain and probable swelling during flare-ups..


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate rating of 
10 percent for the service-connected degenerative arthritis 
of the right knee status post partial medial meniscectomy 
with medial synovial plica in addition to the already 
assigned 10 percent rating for the service-connected 
disability manifested by instability are met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.59, 4.71a including Diagnostic Codes 5003, 5257, 
5260, 5261 (2002); VAOPGCPREC 9-98 (Aug. 14, 1998).

2.  The criteria for the assignment of a separate rating of 
10 percent for the service-connected degenerative arthritis 
of the left knee with torn medial meniscus and probable old 
partial tear of the anterior cruciate ligament in addition to 
the already assigned 10 percent rating for the service-
connected disability manifested by instability are met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.59, 4.71a including Diagnostic Codes 
5003, 5257, 5260, 5261 (2002); VAOPGCPREC 9-98 (Aug. 14, 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO as 
reflected by the December 2001 Supplemental Statement of the 
Case as well as correspondence dated in April 2003.  Thus, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; a 
recent VA examination was afforded; treatment records and 
clinical medical records are in the file.  The veteran has 
been offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Knee disabilities are generally evaluated under 38 C.F.R. 
§4.71a, Diagnostic Codes 5256-5261.  When a knee disability 
is rated under one of these diagnostic codes, a separate 
compensable evaluation may be available, under Diagnostic 
Codes 5003 or 5010, if there is medical evidence of 
arthritis.  In this case, multiple ratings have been assigned 
for each knee.

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. §  4.71a, Diagnostic Code 5258.

Removal of a semilunar cartilage, when symptomatic, is rated 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

When there is limitation of motion demonstrated, such as is 
produced by arthritis, evaluation is pursuant to Diagnostic 
Codes 5260 or 5261.  Where there is limitation of leg flexion 
to 15 degrees, a 30 percent evaluation would be warranted.  
Where the limitation is to 30 degrees, a 20 percent 
evaluation is warranted.  A 10 percent evaluation is 
warranted where leg flexion is limited to 45 degrees.  Where 
limitation is at 60 degrees or more a noncompensable 
evaluation is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 15 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The veteran underwent left knee arthroscopic surgery in 
November 1997, and right knee arthroscopy was performed in 
December 1998.  He was afforded temporary total ratings for 
convalescence.  He was afforded a VA examination in October 
1999.  he reported having pain and swelling in both knees.  
Objectively, there were no swellings or effusions of the 
knees noted.  Range of motion was 0-110 degrees on the right 
and 0-105 degrees on the left.  There was no evidence of 
lateral joint line tenderness in the bilateral knees, but 
there was evidence of medial tenderness.  On the right, he 
had a negative Lachman's, negative McMurray s, negative 
positive drawer and negative McMurray's.  The left knee 
returned similar results except for a 1+ Lachman's.  Both 
knees were stable to varus and valgus testing.  A mild varus 
deformity was clinically appreciated bilaterally.  
Degenerative joint disease and osteophyte formation was seen 
bilaterally on radiographs.  Impression was moderate to 
advanced degenerative joint disease of the bilateral knees.  
The examiner commented that the veteran could experience 
additional symptomatology during flare-ups, but additional 
functional impairment was considered unquantifiable.  

In this case, service connection has been in effect since a 
September 1989 rating decision, with evaluations pursuant to 
Diagnostic Code 5003-5257 respectively for each knee.  
Bilateral knee instability is reflected in the medical 
history.  See e.g. outpatient treatment records dated in July 
1997.  The Diagnostic Code was changed to 5257-5010 and a 10 
percent rating was assigned for each knee pursuant to a March 
1999 rating; right knee 10 percent rating effective from 
March 1998 and left knee 10 percent rating effective from 
January 1998.  

Certainly no more than a mild instability on the left is 
clinically demonstrated as reflected by the 1+ Lachman's 
test.  However, while there was a history of mild instability 
on the right, no instability has been recently shown.  
Accordingly, no more than a slight disability under 
Diagnostic Code 5257 is demonstrated in either knee.

In addition, the veteran voices credible complaints of 
constant knee pain with occasional swelling.  His 
degenerative knee changes bilaterally are confirmed by X-ray 
examination.  Considering the probability of acute 
exacerbations during flare-ups, the findings establish 
entitlement to a 10 percent rating, separate from the 10 
percent rating under Diagnostic Code 5257, under Diagnostic 
Code 5010-5003.  VAOPGCPREC 9-98 (August 14, 1998); 38 C.F.R. 
§§ 4.40, 4.45 (2002).  Additional disability is shown when a 
veteran meets the criteria for a noncompensable evaluation 
under either DC 5260 or 5261, which include flexion limited 
to 60 degrees or extension limited to 5 degrees, or when 
there is painful motion such that it adds to the actual 
limitation of motion shown under DC 5260 or DC 5261.  A 
separate evaluation may also be granted under DC 5003 and 38 
C.F.R. § 4.59, when a veteran technically has full range of 
motion that is inhibited by pain.  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  Thus, the veteran is entitled 
to a 10 percent rating for slight impairment due to recurrent 
subluxation or lateral instability under Diagnostic Code 
5257, and a separate 10 percent rating for knee arthritis 
under Diagnostic Code 5010-5260.  The Board, however, finds 
no further basis for an increased evaluation.  Clearly, the 
limitation of functional impairment demonstrated does not 
even approach what would be necessary to establish 
entitlement to a 20 percent rating for limited motion.  There 
is no doubt of material fact to be resolved in the veteran's 
favor.  38 U.S.C. § 5107(b).  

There is no competent evidence of record which indicates that 
the veteran's knees have caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

A separate 10 percent evaluation for limitation of motion of 
the right knee is granted.

A separate 10 percent evaluation for limitation of motion of 
the left knee is granted.

Entitlement to increased evaluation for instability of the 
bilateral knees is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

